Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11, 12 and 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US 2018/0259804).
Regarding claim 1, Bae teaches a display panel (Fig. 35-39, [0247-0289]), comprising: 
a display area (Fig. 35 and Fig. 37-39), wherein the display area (Fig. 35 and Fig. 37-39) at least comprises a first pixel unit (the unit corresponding to 140-1e/150-1e in Fig. 35, [0253-0261]) and a second pixel unit (the unit corresponding to 140-2e/150-2e in Fig. 35, [0253-0261]); and 
a liquid crystal layer (the layer corresponding to 150e in Fig. 35-38, [0257-0277]) comprising a plurality of liquid crystal units (the unit corresponding to 150-1e/150-2e/150-3e in Fig. 35, [0253-0261]), wherein each of the first pixel unit (the unit corresponding to 140-1e/150-1e in Fig. 35, [0253-0261]) and the second pixel unit (the unit corresponding to 140-2e/150-2e in Fig. 35, [0253-0261]) is correspondingly provided with one of the liquid crystal units (the unit corresponding to 150-1e/150-2e in Fig. 35, [0253-0261]), the liquid crystal unit (the unit corresponding to 150-1e/150-2e in Fig. 35, 
Regarding claim 11, Bae teaches an electronic device (Fig. 35-39, [0247-0289]), comprising a display panel (Fig. 35-39, [0247-0289]). As stated in the rejection of claim 1 above, Bae also teaches that the display panel comprises: a display area, wherein the display area at least comprises a first pixel unit and a second pixel unit; and a liquid crystal layer comprising a plurality of liquid crystal units, wherein each of the first pixel unit and the second pixel unit is correspondingly provided with one of the liquid crystal units, the liquid crystal unit corresponding to the first pixel unit is doped with a plurality of first quantum rods and a chiral molecule, and the liquid crystal unit corresponding to the second pixel unit is doped with a plurality of second quantum rods.
Regarding claims 2, 8, 12 and 18, Bae also teaches the following elements:
(Claims 2 and 12) the liquid crystal unit (the unit corresponding to 150-1e/150-2e/150-3e in Fig. 35, [0253-0261]) corresponding to the second pixel unit (the unit corresponding to 140-2e/150-2e in Fig. 35, [0253-0261]) is doped with the chiral molecule ([0259, 0093-0095]), and both the first quantum rods (the QR corresponding to 150-1e, Fig. 35-38, [0257-0272, 0255]) and the second quantum rods (the QR corresponding to 150-2e, Fig. 35-38, [0257-0272, 0255]) have a spiral arrangement because of the chiral molecule ([0259, 0095], a cholesteric liquid crystal molecule is formed by mixing a chiral dopant for inducing a periodic helical structure with a nematic liquid crystal molecule; and the quantum layer 150e may include a cholesteric liquid 
(Claims 8 and 18) the display area (Fig. 35 and Fig. 37-39) further comprises a third pixel unit (the unit corresponding to 140-3e/150-3e in Fig. 35, [0253-0261]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0255051) in view of Cao (CN102621617A).
Regarding claim 1, Liu (US 2017/0255051) teaches a display panel (Fig. 1-5, [0041-0079]), comprising: 
a display area (Fig. 1-5), wherein the display area (Fig. 1-5) at least comprises a first pixel unit (the unit corresponding to 41 in Fig. 2, [0045]) and a second pixel unit (the unit corresponding to 42 in Fig. 2, [0045]); and 
a liquid crystal layer (the layer corresponding to 30, 32 and 33 in Fig. 1-5, [0047]) comprising a plurality of liquid crystal units (the units corresponding to 101/102/103 in Fig. 2, [0046]), wherein each of the first pixel unit (the unit corresponding to 41 in Fig. 2, [0045]) and the second pixel unit (the unit corresponding to 42 in Fig. 2, [0045]) is correspondingly provided with one of the liquid crystal units (the unit corresponding to 101/102 in Fig. 2, [0046]), the liquid crystal unit (the unit corresponding to 101 in Fig. 2, [0046]) corresponding to the first pixel unit (the unit corresponding to 41 in Fig. 2, [0045]) is 
Liu (US 2017/0255051) teaches that when voltage is not applied to the gate of TFTs (Fig. 1 and 4, [0047]), both liquid crystal molecules (30 in Fig. 1-5) and quantum rods (32 and 33 in Fig. 1-5, [0047]) in the liquid crystal units (the units corresponding to 101/102/103 in Fig. 2, [0046]) are aligned in a twisted manner spanning from the second substrate to a side of the first substrate (Fig. 1-5, [0057]). Liu (US 2017/0255051) does not explicitly point out that the liquid crystal unit corresponding to the first pixel unit is doped with the plurality of first quantum rods and a chiral molecule
Cao teaches that ([0005-0019]) a liquid crystal unit ([0005-0007, 0016-0018]) is doped with a plurality of nanometer rods ([0007, 0016-0018]) and a chiral molecule ([0005, 0007, 0016-0018]) mixed with liquid crystal molecules ([0007, 0016-0018]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Cao for the system of Liu (US 2017/0255051) such that in the system of Liu (US 2017/0255051), the liquid crystal unit corresponding to the first pixel unit is doped with the plurality of first quantum rods and a chiral molecule. The motivation is to simplify the processing device, effectively reduce the production cost, and provide a liquid crystal display light film with simple components and technique and able to realize reversible regulation (Cao, [0008]).
Regarding claim 11, Liu (US 2017/0255051) teaches an electronic device (Fig. 1-5, [0041-0079]), comprising a display panel (Fig. 1-5, [0041-0079]). As stated in the rejection of claim 1 above, Liu (US 2017/0255051) in view of Cao also teaches that the display panel comprises: a display area, wherein the display area at least comprises a first pixel unit and a second pixel unit; and a liquid crystal layer 
Regarding claims 2 and 12, Liu (US 2017/0255051) teaches that the liquid crystal unit (the units corresponding to 101/102/103 in Fig. 2, [0046]) corresponding to the second pixel unit (the unit corresponding to 42 in Fig. 2, [0045]) is doped with a plurality of second quantum rods (33 in Fig. 1-5, [0047]), when voltage is not applied to the gate of TFTs (Fig. 1 and 4, [0047]), liquid crystal molecules (30 in Fig. 1-5), the first quantum rods and the second quantum rods (32 and 33 in Fig. 1-5, [0047]) have a spiral arrangement (Fig. 1-5, [0057]). Liu (US 2017/0255051) does not explicitly point out that the liquid crystal unit corresponding to the second pixel unit is doped with the chiral molecule, and both the first quantum rods and the second quantum rods have a spiral arrangement because of the chiral molecule.
Cao teaches that ([0005-0019]) a liquid crystal unit ([0005-0007, 0016-0018]) is doped with a plurality of nanometer rods ([0007, 0016-0018]) and a chiral molecule ([0005, 0007, 0016-0018]) mixed with liquid crystal molecules ([0007, 0016-0018]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Cao for the system of Liu (US 2017/0255051) in view of Cao such that in the system of Liu (US 2017/0255051) in view of Cao, the liquid crystal unit corresponding to the second pixel unit is doped with the chiral molecule, and both the first quantum rods and the second quantum rods have a spiral arrangement because of the chiral molecule. The motivation is to simplify the processing device, effectively reduce the production cost, and provide a liquid crystal display light film with simple components and technique and able to realize reversible regulation (Cao, [0008]).
Regarding claims 3 and 13, Liu (US 2017/0255051) teaches that the liquid crystal units (the units corresponding to 101/102/103 in Fig. 2, [0046]) are further filled with a liquid crystal material (30 in Fig. 1-5). Liu (US 2017/0255051) does not teach that a weight percentage concentration of the first quantum rods doped into the liquid crystal material in the corresponding liquid crystal unit is less than or equal to 5%, and a weight percentage concentration of the second quantum rods doped into the liquid crystal material in the corresponding liquid crystal unit is less than or equal to 5%.
Cao teaches that ([0005-0019]) a weight percentage concentration of the nanometer rods ([0007, 0016-0018]) doped into the liquid crystal material in the corresponding liquid crystal unit is less than or equal to 5% ([0005])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Cao for the system of Liu (US 2017/0255051) in view of Cao such that in the system of Liu (US 2017/0255051) in view of Cao, a weight percentage concentration of the first quantum rods doped into the liquid crystal material in the corresponding liquid crystal unit is less than or equal to 5%, and a weight percentage concentration of the second quantum rods doped into the liquid crystal material in the corresponding liquid crystal unit is less than or equal to 5%. The motivation is to simplify the processing device, effectively reduce the production cost, and provide a liquid crystal display light film with simple components and technique and able to realize reversible regulation (Cao, [0008]).
Regarding claims 4 and 14, Liu (US 2017/0255051) does not teach that a weight percentage concentration of the chiral molecule doped into the liquid crystal material in the corresponding liquid crystal unit is less than or equal to 2%.
Cao teaches that ([0005-0019]) a weight percentage concentration of the chiral molecule doped into the liquid crystal material in the corresponding liquid crystal unit is 1% to 35% ([0005]). It would MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Cao for the system of Liu (US 2017/0255051) in view of Cao to recognize and try that a weight percentage concentration of the chiral molecule doped into the liquid crystal material in the corresponding liquid crystal unit is less than or equal to 2%. The motivation is to simplify the processing device, effectively reduce the production cost, and provide a liquid crystal display light film with simple components and technique and able to realize reversible regulation (Cao, [0008]).
Regarding claims 8 and 18, Liu (US 2017/0255051) the display area (Fig. 1-5) further comprises a third pixel unit (the unit corresponding to 43 in Fig. 2, [0045]).

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0255051) in view of Cao as applied to claims 1 and 11 above, and further in view of Liu (US 2017/0146858).
Regarding claims 5 and 15, Liu (US 2017/0255051) teaches that a first substrate (the substrate above 30 in Fig. 1-5) disposed on the liquid crystal layer (the layer corresponding to 30, 32 and 33 in Fig. 1-5, [0047]). Liu (US 2017/0255051) does not explicitly teach that the first substrate comprises a first alignment film near the liquid crystal layer.
Liu (US 2017/0146858) teaches that the first substrate comprises a first alignment film ([0027, 0030]) near the liquid crystal layer (Fig. 1-2, [0027, 0030]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu (US 2017/0146858) for the system of Liu (US 2017/0255051) in view of Cao such that in the system of Liu (US 2017/0255051) in 
Regarding claim 6, Liu (US 2017/0255051) also teaches that the first substrate (the substrate above 30 in Fig. 1-5) further comprises a base plate (21 in Fig. 1-5, [0042]) and a color resist layer (26, 27, 28 and 23 in Fig. 1-5, [0042]), the color resist layer (26, 27, 28 and 23 in Fig. 1-5, [0042]) comprises a plurality of color resist films (26, 27 and 28 in Fig. 1-5, [0042]) and a plurality of black matrices (23 in Fig. 1-5, [0042]), and the black matrices (23 in Fig. 1-5, [0042]) are disposed at a plurality of intervals (Fig. 1-5, [0042]) between two adjacent color resist films (Fig. 1 and 3-5, [0042]); and a plurality of light-shielding sections (the region corresponding to 23 and 31 in Fig. 1 and 2-5, [0042-0043, 0046]) are defined at a plurality of intervals (Fig. 1 and 2-5, [0042-0043, 0046]) between two adjacent liquid crystal units (the units corresponding to 101/102/103 in Fig. 2, [0046]) and correspond to the black matrices (23 in Fig. 1-5, [0042]). Liu (US 2017/0255051) does not explicitly teach that the color resist layer is disposed between the first alignment film and the base plate.
Liu (US 2017/0146858) teaches that the color resist layer (26, 27 and 28 in Fig. 1-2, [0027]) is disposed between the first alignment film ([0027, 0030]) and the base plate (21 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu (US 2017/0146858) for the system of Liu (US 2017/0255051) in view of Cao such that in the system of Liu (US 2017/0255051) in view of Cao, the color resist layer is disposed between the first alignment film and the base plate. The motivation is to provide a brightest state when the TFT s are in an off state, enhance the color gamut of the LCD panel and lower the production cost (Liu (US 2017/0146858), [0047, 0050-0051]).
Regarding claim 16, Liu (US 2017/0255051) also teaches that the first substrate (the substrate above 30 in Fig. 1-5) further comprises a base plate (21 in Fig. 1-5, [0042]) and a color resist layer (26, 
Liu (US 2017/0146858) teaches that the color resist layer (26, 27 and 28 in Fig. 1-2, [0027]) is disposed between the first alignment film ([0027, 0030]) and the base plate (21 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu (US 2017/0146858) for the system of Liu (US 2017/0255051) in view of Cao such that in the system of Liu (US 2017/0255051) in view of Cao, the color resist layer is disposed between the first alignment film and the base plate. The motivation is to provide a brightest state when the TFT s are in an off state, enhance the color gamut of the LCD panel and lower the production cost (Liu (US 2017/0146858), [0047, 0050-0051]).
Regarding claims 7 and 17, Liu (US 2017/0255051) also teaches that the color resist films (26, 27 and 28 in Fig. 1-5, [0042]) comprise a first color resist (26 in Fig. 1-5, [0042]) corresponding to the first pixel unit (the unit corresponding to 41 in Fig. 2, [0045]) and a second color resist (27 in Fig. 1-5, [0042]) corresponding to the second pixel unit (the unit corresponding to 42 in Fig. 2, [0045]).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0255051) in view of Cao as applied to claims 8 and 18 above, and further in view of Park (US 2020/0040255).
Regarding claims 9 and 19, Liu (US 2017/0255051) teaches that a second substrate (the substrate below 30 in Fig. 1 and 2-5) disposed under the liquid crystal layer (the layer corresponding to 30, 32 and 33 in Fig. 1-5, [0047]), a blue backlight source ([0049]), and a color of light emitted from the blue backlight source ([0049]) and a color displayed by the third pixel unit (the unit corresponding to 43 in Fig. 2, [0045]) are same (Fig. 1-3, [0049, 0048, 0054]). Liu (US 2017/0255051) does explicitly teach that the second substrate comprises a plurality of luminescent units, each of the first pixel unit, the second pixel unit, and the third pixel unit corresponds to one of the luminescent units, and a color of light emitted from the luminescent units and a color displayed by the third pixel unit are same.
Park teaches that (Fig. 3B, [0159-0182]) a second substrate (the substrate below the QD layer in Fig. 3B) comprises a plurality of luminescent units (the units of blue OLED corresponding to R/G/B pixel, [0160]), each of the first pixel unit, the second pixel unit, and the third pixel unit (R/G/B pixel, [0160]) corresponds to one of the luminescent units (the units of blue OLED corresponding to R/G/B pixel, [0160]), and a color of light emitted from the luminescent units (the units of blue OLED corresponding to R/G/B pixel, [0160]) and a color displayed by the third pixel unit (B pixel, [0160]) are same ([0192], The blue light emitted from a light source may transmit the third section).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Park for the system of Liu (US 2017/0255051) in view of Cao such that in the system of Liu (US 2017/0255051) in view of Cao, the second substrate comprises a plurality of luminescent units, each of the first pixel unit, the second pixel unit, and the third pixel unit corresponds to one of the luminescent units, and a color of light emitted from the luminescent units and a color displayed by the third pixel unit are same. The motivation is to 
Regarding claims 10 and 20, Park also teaches that (Fig. 3B, [0159-0182]) the second substrate (the substrate below the QD layer in Fig. 3B) is an organic light-emitting diode (OLED) substrate (Fig. 3B, [0159-0182]) or an array substrate   (Fig. 3B, [0159-0182]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Park for the system of Liu (US 2017/0255051) in view of Cao and Park such that in the system of Liu (US 2017/0255051) in view of Cao and Park, he second substrate is an organic light-emitting diode (OLED) substrate or an array substrate. The motivation is to provide a display device with high luminance, high efficiency, and high color reproducibility (Park, [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Shan Liu/
Primary Examiner, Art Unit 2871